Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (EP2881752A1).and Floyd et al. (US Pat Pub 2004/0221208). 
With regard to claim 1, Jansen shows a radar system (para. 0001) comprising a first IC arranged to receive a reference clock signal and configured to generate a common local oscillator signal based on the reference clock signal (paras. 0015, 0016, 0044, 0046) and a second IC arranged to receive the reference clock signal and to receive common local oscillator signal from the first IC (paras. 0016, 0044).  Jansen further shows a controller adapted to detect a first fault in the first IC and configured, upon detection of the fault in the first IC, to send at least one configuration signal to the second IC for reconfiguring the second IC from a slave mode to a master mode (paras. 0018, 0021, 0023 and 0060).  Floyd et al. send at least one second configuration signal to the first ID for disabling the first IC (abstract, “…clock fault output…which can be used to shut down the processor…”) and wherein Jansen, when operating in the slave mode, the second IC is configured to use the common local oscillator signal generated by the first IC, and, when operating in the master mode, the second IC is configured to sue an internally-generated local oscillator signal generated based on the reference clock signal (paras. 0041-0045, 0047).  It would have been obvious to modify Jansen by 
With regard to claim 2, Jansen has the second IC being configured to receive the reference clock signal, wherein the internally-generated local oscillator signal is based on the reference clock signal (para. 0043).  
With regard to claim 4, Jansen shows the controller being configured, upon detection of the first fault in the first IC to disable the first IC
With regard to claim 5, Jansen further comprises a plurality of further ICs, each arranged to receive the common local oscillator signal from the first IC, wherein the second IC is a selected one of the plurality of further ICs (para. 0012).
With regard to claim 6, in Jansen each of the further IC is arranged to receive the reference clock signal (para. 0016). 
With regard to claim 7, in Jansen the controller is configured, upon detection of the first fault in the first IC, to disable each of the further ICs other than the second IC  (para. 0021, 0060).  
With regard to claim 8, in Jansen the controller is adapted to detect a second fault in the second IC, and is configured, upon detection of the second fault in the second IC, to send at least one signal to a difference selected on of the plurality of further ICs for reconfiguring the different selected one of the plurality of further ICs from the slave mode to the master mode (inherent in para. 0060). 
With regard to claim 9, Jansen has the controller being adapted to detect the first fault in the first IC by receiving an error signal from the first IC (inherent in paras. 0021, 0060).
With regard to claim 10, Jansen has the controller being adapted to detect the first fault in the first IC by detecting an irregularity in radar data obtained using the first IC  (para. 0021). 
With regard to claim 11, Jansen has each of the first IC and the second IC being a transceiver IC or is comprised in a transceiver, transmitter or receiver chipset (paras. 0033, 0039, 0040). 
With regard to claim 12, Jansen has the first IC being configured to generate a common clock signal based on the reference clock signal, wherein the second IC is adapted, when operating in the slave mode, to use the common clock signal generated by the first IC (paras. 0015, 0016). 
With regard to claim 14, Jansen has a method for operating a radar system (para. 0001), the radar system comprising a first IC arranged to receive a reference clock signal and configured to generate a common local oscillator signal based on the reference clock signal (paras. 0015, 0016, 0044, 0046) and a second IC arranged to receive the reference clock signal and to receive common local oscillator signal from the first IC (paras. 0016, 0044).  In Jansen, the second IC is selectively configurable for operation in a slave mode in which the second IC is configured to use the internally generated local oscillator signal output by the first IC generated based on the reference clock signal, (paras. 0041-0045, 0047), the method comprising detecting a fault in the first IC and on detection of the fault in the first IC, sending at least one signal to the second IC for reconfiguring the second IC from the slave mode to the master mode (paras. 0018, 0021, 0023 and 0060) while Floyd et al. show sending at least one second configuration signal to the first ID for disabling the first IC (abstract).  It would have been obvious to modify Jansen by providing a signal to disable the first IC in order to prevent loss of data or corruption of same.      
With regard to claim 15, Jansen shows a control system for an autonomous vehicle comprising a radar system (para. 0001) comprising a first IC arranged to receive a reference clock signal and configured to generate a common local oscillator signal based on the reference clock signal (paras. 0015, 0016, 0044, 0046) and a second IC arranged to receive the common local oscillator signal from the first IC (paras. 0016, 0044).  Jansen further shows a controller adapted to detect a first fault in the first IC and configured, upon detection of the fault in the first IC, to send at least one configuration signal to the second IC for reconfiguring the second IC from a slave mode to a master mode (paras. 0018, 0021, 0023 and 0060).  Floyd et al. send at least one second configuration signal to the first ID for disabling the first IC (abstract, “…clock fault output…which can be used to shut down the processor…”) and wherein Jansen, when operating in the slave mode, the second IC is configured to use the common local oscillator signal generated by the first IC, and, when operating in the master mode, the second IC is configured to sue an internally-generated local oscillator signal generated based on the reference clock signal (paras. 0041-0045, 0047).  It would have been obvious to modify Jansen by providing a signal to disable the first IC in order to prevent loss of data or corruption of same.      
With regard to claim 16, Jansen shows the controller being configured, upon detection of a fault in the first IC to disable the first IC
With regard to claim 17, Jansen further comprises a plurality of further ICs, each arranged to receive the common local oscillator signal from the first IC, wherein the second IC is a selected one of the plurality of further ICs (para. 0012).
With regard to claim 18, Jansen receives the reference clock signal at each of the plurality of further ICs (para. 0016).  
With regard to claim 19, in Jansen the method further comprises detecting a fault in the second IC, and is sending at least one signal to a difference selected on of the plurality of further ICs for reconfiguring the different selected on of the plurality of further ICs from the slave mode to the master mode (inherent in para. 0060). 
With regard to claim 20, Jansen has the controller being adapted to detect a fault in the first IC by detecting an irregularity in radar data obtained using the first IC  (para. 0021). 
With regard to claim 21, Jansen further comprises adapting the second IC, when operating in the slave mode, to use the common clock signal generated by the first IC  (paras. 0015, 0016).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen and Floyd et al. in view of Wang et al. (US Pat Pub 2012/0063296).
With regard to claim 3, while Jansen does not show the reference clock signal being generated from a crystal oscillator, Wang et al. show that such is well-known in the art (para. 0005).  It would have been obvious to modify Jansen to use a crystal oscillator in order to take advantage of this well-known technology with predictable results. 

Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims as amended now recite where a controller detects a fault in a first IC, the controller sends a first configuration signal which reconfigures the second IC from a slave mode to a master mode and then sends a second configuration signal to the first IC for disabling the first IC.  In response, attention is directed to the cited portion of the abstract of Floyd et al. which does show the second configuration signal (clock fault output) while Jansen shows the first configuration signal from a controller after detection of a first fault in the first IC and configured, upon detection of the fault in the first IC, to send at least one configuration signal to the second IC for reconfiguring the second IC from a slave mode to a master mode (paras. 0018, 0021, 0023 and 0060).  
The combination of Jansen and Floyd et al this show the elements of the claims. Whereby the rejections are maintained. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648